





Exhibit 10.75

STOCK OPTION AGREEMENT
Employee Plan
Date of Grant: September 26, 2018




THIS STOCK OPTION AGREEMENT ("Agreement") is entered into by and between
AMARILLO BIOSCIENCES, INC. ("ABI” or the “Company"), and the undersigned
Optionee ("Optionee").


WHEREAS, ABI adopted, effective September 26. 2018, the Amarillo Biosciences,
Inc., 2018 Employee Stock Option Plan, pursuant to which certain employees of
ABI will be granted Options (the “Options”) to purchase voting Common Stock of
ABI (the “Common Stock”); and further


WHEREAS, ABI and Optionee desire to enter into this Agreement to evidence a
grant under the Plan and to set forth their mutual understanding with regard to
Optionee’s participation in the Plan, and the terms of the Options granted
thereunder to Optionee;


THEREFORE, in consideration of the mutual covenants and agreements herein
expressed, and for other good and adequate consideration the receipt and
sufficiency of which are evidenced by the execution hereof, ABI and Optionee
hereby agree as follows:


I.


DEFINITIONS


“Plan” shall mean that certain Amarillo Biosciences, Inc., 2018 Employee Stock
Option Plan adopted by the Board of Directors of ABI on September 26, 2018.


II.


THE AWARD


This Agreement shall evidence the grant and award to Optionee under the Plan of
Options to purchase 110,000 shares of the voting Common Stock of ABI.  The grant
was made to be and become effective as of September 26, 2018.  The Option Price
is $.38 per share and was the closing price of the Common Stock on September 25,
2018. The -Options are exercisable during a period of ten (10) years from the
date of grant and vest 20% annually over five (5) years, commencing one (1) year
from date of grant.  The Options are exercisable in whole or in part or from
time to time during the aforesaid term, provided, however, that in no event
shall any such Option be exercisable at any time after the termination of
Optionee’s employment with the Company, except as provided in Sections 2.06,
2.07, and 2.08 of the Plan.
1

--------------------------------------------------------------------------------

 



III.


TERMS AND CONDITIONS


The Options and Limited Rights (if Limited Rights have been granted under
Article II, above) are granted and received subject to all of the terms and
conditions of the Plan, as well as any further terms and conditions set forth in
the Resolution(s) granting the Options to Optionee.  A copy of the Plan and the
adopting Resolution(s) are attached to this Agreement, are hereby incorporated
by reference in their entirety, and are made a part hereof as if fully set forth
herein.  In the event of any conflict between this Agreement, the Plan, and/or
the granting Resolution(s), the terms of the Plan and the granting Resolution(s)
shall control.


IV.


SHARES NOT REGISTERED


Upon exercise of any of the Options by Optionee, shares of the Company shall be
issued to Optionee subject to any applicable restrictions under federal or state
securities laws, and regulations promulgated thereunder, and Optionee agrees to
accept such shares subject to such restric-tions, and bearing any required or
appropriate legends.  Rule 144 promulgated under the U.S. Securities Act of 1933
is currently available for qualifying resales of restricted shares; however,
there is no assurance that the Common Stock will continue to qualify for resale
pursuant to Rule 144, and Optionee is responsible for determining the
availability of Rule 144, before relying thereon.


V.


TAX CONSIDERATIONS


The Company does not and will not render tax advice to Optionee.  Optionee
represents that he will consult his own tax advisor with respect to the tax
aspects of both the exercise of an Option and the disposition of shares acquired
pursuant to exercise of an Option.  The Options are not qualified stock options
within the meaning of the Internal Revenue Code of 1986, and will not be unless
and until the Plan shall be approved by the shareholders, the Company on or
before September 5, 2019. There is no assurance such approval will be timely
obtained, and therefore the exercise of the Options may be expected to be a
taxable event.
2

--------------------------------------------------------------------------------



VI.


NO RIGHT TO CONTINUED EMPLOYMENT


Optionee's participation in the Plan does not confer upon Optionee the right to
continue in the employment of ABI, nor does it affect any right which ABI may
have to terminate the employment of Optionee.  Neither the Option grant nor this
Agreement are intended to vary the terms of any contract of employment between
ABI and Optionee.  If Optionee does not presently have an employment contract
with the Company, this Agreement shall not be construed as a contract of
employment.  In the event of termination of Optionee’s employment with the
Company for any reason, Optionee shall retain only those Options which shall
have vested prior to such termination, or which shall have vested during an
extended 90-day vesting period, as provided in Section 2.08 of the Plan, and
shall be entitled to exercise the vested Options after such termination during
the time period set forth in the Plan.


VII.


NO RIGHTS AS A SHAREHOLDER


Optionee shall have no rights as a shareholder with respect to Option shares
unless and until certificates evidencing such shares shall have been issued to
Optionee.


VIII.


TAX WITHHOLDING


Upon the exercise of any of the Options, ABI shall have the right to require
Optionee to pay to ABI the amount of any taxes that are required by law to be
withheld with respect to such exercise.


IX.


NON-ASSIGNABILITY


No options shall be assignable or transferable by Optionee except by will or by
the laws of descent and distribution. During the life of Optionee the options
shall be exercisable only by Optionee or by Optionee’s guardian or legal
representative.
3

--------------------------------------------------------------------------------

X.


ENTIRE AGREEMENT


This Stock Option Agreement is the only such agreement in force between ABI and
Optionee, regarding Options granted under the Plan on the date of grant
hereinbefore shown.


IN WITNESS WHEREOF, this Agreement is executed as of this _____ day of
__________, 2018.




AMARILLO BIOSCIENCES, INC.




_________________________________
STEPHEN T. CHEN, PRESIDENT






OPTIONEE:




__________________________________






4